Citation Nr: 1204159	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  07-34 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type I or type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1980 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2010, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  In July 2010, the Board remanded this issue to obtain a VA medical opinion.  A review of the record indicates that the Board's directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

Diabetes mellitus, type I or type II, was first diagnosed several years after the Veteran's active duty and is not causally or etiologically related to such service.


CONCLUSION OF LAW

Diabetes mellitus, type I or type II was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES F0OR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter in March 2008 complied with VA's duty to notify the Veteran with regards to the issue of service connection for diabetes mellitus, type I or type II.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and obtained a medical opinion in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

A pertinent VA opinion with respect to the claim for service connection for diabetes mellitus, type I or type II was obtained in September 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with regard to the issue of entitlement to service connection for diabetes mellitus, type I or type II, adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (e.g., diabetes mellitus) may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Veteran's STRs include a record dated in March 1985 showing a fasting blood sugar of 109 MG/DL.  The Veteran reported that his father had diabetes.  Laboratory results in May 1990 showed a glucose level of 104 MG/DL with the expected range being 62-111.  The Veteran had a glucose level of 110 MG/DL in June 2010.  In August 2010, the Veteran was found to have a glucose level of 130 MG/DL; the Veteran was found to have elevated fasting blood sugars.  It was noted that other values in the past were within normal limits.  The Veteran's report of medical history at the time of his discharge examination in September 1991 shows that he reported no to sugar or albumin in urine and denied a history of diabetes.  His examination in September 1991 included a notation of no health problems, and he was assessed to be a "healthy young man."

According to post-service medical records, the Veteran had a glucose level of 314 MG/DL with the normal range being 60-110 MG/DL in February 1996.  Another record dated in February 1996 reveals that the Veteran reported having a strong family history of diabetes.  The Veteran was diagnosed with diabetes at that time, and the physician opined that it sounded to be familial.  No medical professional has provided any opinion indicating that the Veteran's diabetes was related to his military service.  

At a VA examination in April 2008, the Veteran reported being diagnosed with diabetes when he was approximately 35 years old.  [The Veteran's treatment records show that he was born in 1961, which means that he would have been approximately 35 years old in 1996.]  The Veteran was diagnosed with diabetes mellitus, type II.  At a VA examination in January 2009, the Veteran reiterated that he was diagnosed with diabetes at the age of 35.  

At his May 2010 hearing, the Veteran testified that he was not diagnosed or treated with diabetes mellitus in service.  He testified that he was first diagnosed with diabetes mellitus, type II in 1996 and was recently diagnosed with diabetes mellitus type I about three weeks earlier.  He did not recall having symptoms in service, and his wife also testified that she did not remember the Veteran having, or being told he had, symptoms in service.  

A VA medical opinion was obtained in September 2011.  The examiner noted that around 1985, the Veteran was noted to have fasting blood sugars in the range of 104-110.  The next blood sugar readings were 104 in May 1990; 110 in June 1990; and 130 in August 1990.  By definition at that point in time, diabetes was diagnosed with a fasting blood sugar of 140 or greater.  Separation physical examination in September 1991 noted "a healthy young man, no health problems."  No record of a blood sugar reading was found.  The Veteran was diagnosed with diabetes mellitus, type II in 1996.  Therefore, the examiner noted that one blood sugar result was found in the service records that would have been considered "impaired fasting glucose" (blood sugar) but not diabetes.  Of note, the Veteran was not in a category of veterans with herbicide exposure.  Consequently, it was the examiner's opinion that the Veteran's current diagnosis of diabetes was not related to his military service.  His weight at the time of separation from service was approximately 186 pounds, and his weight at the time of the diagnosis in 1996 was about 233 pounds.  The significant obesity that occurred in the years following a separation from service as well as his paternal history of diabetes were the major contributing factors to his development of diabetes mellitus.  

Based on a review of this evidence, the Board finds that service connection for diabetes mellitus, type I or type II, is not warranted on direct and presumptive bases.  Although the Veteran has been diagnosed with diabetes mellitus, types I and II post-service, the evidence does not show that it is related to his military service on any basis.  On a direct basis, the Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his endocrine system actually occurred.  In reaching this conclusion, the Board acknowledges that the Veteran's STRs include a record dated in August 1990 showing that the Veteran had an elevated fasting blood sugar level.  However, the Veteran has failed to identify a specific injury or disease to his endocrine system, and the September 2011 examiner opined that the Veteran did not meet the criteria for a diagnosis of diabetes in service.  In this regard, the Veteran himself testified that he was not diagnosed or treated for diabetes in service and that he did not recall having any symptoms associated with diabetes in service.  His wife also testified that she could not recall the Veteran having symptoms in service or being told that he had symptoms in service.  Therefore, the evidence does not support a finding that in-service incurrence or aggravation of a injury or disease to the Veteran's endocrine system actually occurred.

Moreover, there is no nexus evidence to support a finding of service connection.  As noted above, no medical professional has provided an opinion that the Veteran's diabetes mellitus, type I or type II, is related to his military service.  In this case, the September 2011 VA examiner's opinion indicates that the Veteran's diabetes mellitus is not related to his military service.  That opinion is uncontradicted and is based upon an examination of the Veteran and a review of his history, including the pertinent STRs.  Indeed, the examiner opined that the Veteran's paternal family history, well documented in his and post-service records, in addition to his obesity, were the major contributing factors to his development of diabetes mellitus.  The examiner's opinion is supported by the private treatment record in February 1996 when the Veteran was first diagnosed with diabetes mellitus, which shows that the Veteran's diabetes mellitus was opined to be familial.  

In reaching this conclusion, the Board acknowledges the Veteran's contention in his January 2008 claim that the elevated fasting blood sugar level shown in service was indicative of his now diagnosed diabetes mellitus.  However, the September 2011 VA examiner opined the elevated fasting blood sugar level would have been considered "impaired fasting glucose" (blood sugar) but not diabetes.  Even after noting the Veteran's contentions, the examiner was unable to opine that the onset of the Veteran's diabetes mellitus occurred in service.  Indeed, no medical professional has provided such opinion.  

Based on the Veteran's competent and credible testimony that he could not recall being diagnosed or treated for diabetes in service and that he could not recall having symptoms in service associated with diabetes mellitus, type I or type II, in addition to the VA examiner's uncontradicted opinion, the Board finds that the onset of the Veteran's post-service diabetes mellitus did not occur in service.  Rather, the evidence shows that the Veteran's diabetes mellitus was first diagnosed in 1996 as shown in the post-service treatment records and the Veteran's own statements.  Further, this evidentiary posture-to include in particular the Veteran's inability to recall treatment for diabetes in service or associated symptoms as well as the absence of a diagnosis of diabetes mellitus until February 1996 (over four years after his service separation)-does not support a grant of service connection for diabetes mellitus based on continuity of symptomatology.  

Furthermore, the claims folder contains no competent evidence of diabetes mellitus being associated with the Veteran's active duty.  In reaching this conclusion, the Board observes that none of the Veteran's post-service treatment records indicate that his diagnosed diabetes mellitus is related to his military service.  Without evidence of an in-service event, injury, or disease to the Veteran's endocrine system or competent evidence of an association between diabetes mellitus, type I or type II and his active duty, service connection for diabetes mellitus, type I or type II is not warranted.  

Additionally, the evidence does not show that the Veteran's diabetes mellitus, type I or type II, was manifest to a degree of 10 percent or more within discharge from service.  Consequently, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307, 3.309.  

The Board acknowledges the Veteran's belief that he has diabetes mellitus, type I or type II, that is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an onset of diabetes mellitus, type I or type II, in service, a continuity of pertinent symptomatology after service, or competent evidence of an association between diabetes mellitus, type I or type II and the Veteran's active duty, service connection for diabetes mellitus, type I or type II, is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, type I or type II.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for diabetes mellitus, type I or type II, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to service connection for diabetes mellitus, type I or type II, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


